DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 07/17/2020. Applicant’s claims 1-20 are pending and currently examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/23/2021 is being
considered by the examiner.

Objections to the Specification
The disclosure is objected to because of the following found informalities: 
[0003] POI can be recorded in an electronic map to meet query needs in people's daily for information such as the POI location (missing word(s)/typo); [0004] When it needs to add POIs, de-duplicate POIs, supplement a basic attribute of POIs… (where the term “it” is unclear in what it refers to); [0005] … the rule-based method needs to maintain a large number of obsolete manual rules, is difficult to add new manual rules… (missing word(s)/typo); etc. Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to abstract ideas without significantly more. The rejection will be explained on a claim-by-claim basis below.
Independent claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to abstract ideas without significantly more. Claim 1’s rejection will be analyzed and
explained below using the two-step method established in MPEP 2106.
101 Analysis – Step 1
Claim 1 is directed to a point of interest (POI) name matching method. Therefore, claim 1 is at least one of the four statutory categories (method).
	101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite abstract ideas (emphasized
below) and can be taken as representative for the remainder of the 101 rejection.
	
Claim 1 recites:
A point of interest (POI) name matching method, comprising:
obtaining a first POI name of a first POI and a second POI name of a second POI that are to be matched;
obtaining a similarity between the first POI name and the second POI name according to a pre-trained network model;
and determining that the first POI and the second POI are the same POI entity in name semantics when the similarity is higher than a preset threshold.

The examiner submits that the foregoing bolded limitation(s) constitute a
“mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “Obtaining a first POI name of a first POI and a second POI name of a second POI that are to be matched;
obtaining a similarity between the first POI name and the second POI name; and determining that the first POI and the second POI are the same POI entity in name semantics when the similarity is higher than a preset threshold…” in the context of this claim encompasses a person who visually identifies two POI names and makes a judgement of their similarity as to whether they are the same name. Accordingly, the
claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong Two
Regarding Prong two of the Step 2A analysis in the 2019 PEG, the claims are to
be analyzed to determine whether the claim, as a whole, integrates the abstract idea
into a practical application. As noted in the 2019 PEG, it must be determined whether
any additional elements in the claim beyond the abstract idea integrate the exception
into a practical application in a manner that imposes a meaningful limit on the judicial
exception. The courts have indicated that merely using a computer to implement an
abstract idea, adding insignificant extra solution activity, or generally linking use of a
judicial exception to a particular technological environment or field of use do not
integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract
idea are as follows (where the underlined portions are the “additional limitations” while
the bolded portions continue to represent the “abstract idea”):

A point of interest (POI) name matching method, comprising:
obtaining a first POI name of a first POI and a second POI name of a second POI that are to be matched;
obtaining a similarity between the first POI name and the second POI name according to a pre-trained network model;
and determining that the first POI and the second POI are the same POI entity in name semantics when the similarity is higher than a preset threshold.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of, “according to a pre-trained network model,” the examiner submits that these limitations are merely using a computer to perform the “obtaining a similarity between the first POI name and the second POI name.” The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements, as discussed above with respect to integration of the abstract idea into a practical application, that amount to more than mere instructions to apply the exception using generic computer components. These mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See at least MPEP 2106.05(d)(II), and the cases cited therein, where the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. These including:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
Hence, the claim is not patent eligible.
Dependent claim(s) 2-9 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application (“wherein the pre-trained network model comprises…; and the obtaining a similarity between the first POI name and the second POI name according to a pre-trained network model, comprises” “wherein the pre-trained network model comprises…” “wherein the obtaining the similarity between the first POI name and the second POI name according to the interaction relation vector, comprises..” “wherein the pre-trained network model comprises” “wherein the obtaining the similarity between the first POI name and the second POI name according to the interaction relation vector, comprises…” “wherein the two sub-networks further comprise…” “wherein the inputting the first POI name and the second POI name respectively into the two sub-networks, comprises…” ”obtaining training data, and training the pre-trained network model according to the training data; wherein the obtaining training data, comprises…” and “A computer readable storage medium, wherein the computer readable storage medium has a computer program stored thereon; the computer program, when executed by a processor, implements the method of claim 1”.). Therefore, dependent claims 2-9 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.
Independent claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to abstract ideas without significantly more. Claim 10’s rejection will be analyzed and
explained below using the two-step method established in MPEP 2106.
101 Analysis – Step 1
Claim 10 is directed to A point of interest (POI) name matching apparatus. Therefore, claim 1 is at least one of the four statutory categories (machine).
	101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 10 includes limitations that recite abstract ideas (emphasized
below) and can be taken as representative for the remainder of the 101 rejection.
	
Claim 10 recites:
A point of interest (POI) name matching apparatus, comprising: a memory; a processor; and a computer program; wherein the computer program is stored in the memory and configured to be executed by the processor to enable the processor to:
obtain a first POI name of a first POI and a second POI name of second first POI that are to be matched;
and obtain a similarity between the first POI name and the second POI name according to a pre-trained network model;
and determine that the first POI and the second POI are the same POI entity in name semantics when the similarity is higher than a preset threshold.

The examiner submits that the foregoing bolded limitation(s) constitute a
“mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “obtain a first POI name of a first POI and a second POI name of second first POI that are to be matched; and obtain a similarity between the first POI name and the second POI name… and determine that the first POI and the second POI are the same POI entity in name semantics when the similarity is higher than a preset threshold,” in the context of this claim encompasses a person who visually identifies two POI names and makes a judgement of their similarity as to whether they are the same name. Accordingly, the
claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong Two
Regarding Prong two of the Step 2A analysis in the 2019 PEG, the claims are to
be analyzed to determine whether the claim, as a whole, integrates the abstract idea
into a practical application. As noted in the 2019 PEG, it must be determined whether
any additional elements in the claim beyond the abstract idea integrate the exception
into a practical application in a manner that imposes a meaningful limit on the judicial
exception. The courts have indicated that merely using a computer to implement an
abstract idea, adding insignificant extra solution activity, or generally linking use of a
judicial exception to a particular technological environment or field of use do not
integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract
idea are as follows (where the underlined portions are the “additional limitations” while
the bolded portions continue to represent the “abstract idea”):

A point of interest (POI) name matching apparatus, comprising: a memory; a processor; and a computer program; wherein the computer program is stored in the memory and configured to be executed by the processor to enable the processor to:
obtain a first POI name of a first POI and a second POI name of second first POI that are to be matched;
and obtain a similarity between the first POI name and the second POI name according to a pre-trained network model;
and determine that the first POI and the second POI are the same POI entity in name semantics when the similarity is higher than a preset threshold.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of, “a memory; a processor; and a computer program; wherein the computer program is stored in the memory and configured to be executed by the processor to enable the processor to…” and “according to a pre-trained network model,” the examiner submits that these limitations are merely using a computer to perform the “obtain a first POI name of a first POI and a second POI name of second first POI that are to be matched; and obtain a similarity between the first POI name and the second POI name; and determine that the first POI and the second POI are the same POI entity in name semantics when the similarity is higher than a preset threshold.” The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 10 does not include additional elements, as discussed above with respect to integration of the abstract idea into a practical application, that amount to more than mere instructions to apply the exception using generic computer components. These mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See at least MPEP 2106.05(d)(II), and the cases cited therein, where the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. These including:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
Hence, the claim is not patent eligible.
Dependent claim(s) 11-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application (“wherein the pre-trained network model comprises…” “wherein the pre-trained network model comprises…” “wherein the pre-trained network model further comprises...” “wherein the pre-trained network model comprises” “wherein the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to…” “wherein the two sub-networks further comprise…” “wherein the inputting the first POI name and the second POI name respectively into the two sub-networks, comprises…” ”wherein the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to…” ”wherein the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to…” and “wherein the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to perform at least one of the following…”). Therefore, dependent claims 11-19 are not patent eligible under the same rationale as provided for in the rejection of independent claim 10.
Independent Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 requires a storage medium that stores a program and the broadest reasonable interpretation (BRI) of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). A claim to a computer readable medium can be a compact disc or a carrier wave that covers a non-statutory embodiment and therefore directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). MPEP 2106.03 recites “Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011)…transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.  The specification does not set forth what constitutes the storage medium as being non-transitory. Accordingly, claim(s) 20 is/are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180121434 A1 “Jiang” in view of  “POI Semantic Model with a Deep Convolutional Structure” hereafter referred to as “Zhao.” 
A per claim 1, Jiang discloses name matching method, comprising: obtaining a first … name of a first … and a second … name of a second … that are to be matched ([see at least [0011] acquiring a first feature vector corresponding to the query, and acquiring second feature vectors corresponding to titles of the plurality of search results respectively);
obtaining a similarity between the first … name and the second … name according to a pre-trained network model (see at least [0011] acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities… and see at least [0044] Therefore, a plurality of sample queries may be collected, and the titles of a plurality of sample search results corresponding to the plurality of sample queries may be collected respectively, such that the preset feature model may be established and the semantic features of a sentence may be learned thereafter.); 
and determining that the first … and the second … are the same … entity in name semantics when the similarity is higher than a preset threshold (see at least [0011] Determining at least one target search result from the plurality of search results according to the semantic marching scores, in which the at least one target search result is regarded as the search result recalled according to the query).
Jiang does not explicitly teach POI or a point of interest (POI) name matching method.
However, Zhao teaches POI and a point of interest (POI) name matching method (see at least [Abstract] In this paper, we propose a POI latent semantic model based on deep networks, which can effectively extract query features and POI information features for the similarity calculation… and see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching.)
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
As per claim 9, Jiang teaches obtaining training data, and training the pre-trained network model according to the training data (see at least [0044] Therefore, a plurality of sample queries may be collected, and the titles of a plurality of sample search results corresponding to the plurality of sample queries may be collected respectively, such that the preset feature model may be established and the semantic features of a sentence may be learned thereafter.); 
wherein the obtaining training data, comprises performing at least one of the following: obtaining positive example data in the training data according to … entities with different names in a database; constructing negative example data in the training data according to a user's… query instruction and a corresponding query result; obtaining … with parent-child relationship or sibling relationship in the database to obtain the negative example data; obtaining … in which a similarity of character strings in … names is lower than a threshold value in the database to obtain the negative example data; and selecting … with different core words or suffixes contained in … names in the database to obtain the negative example data (see at least [0012] a first processing module, configured to determine at least one target search result from the plurality of search results according to the semantic marching scores, in which the at least one target search result is regarded as the search result recalled according to the query… [0063] Alternatively, the first Similarities represent similarities between the third feature vectors and the fourth feature vectors respectively, such as Positive title; the second similarities represent similarities between the third feature vectors and the fifth feature vectors respectively, such as Negative title… and see [0064] At block S209, differences between the first similarities and the second similarities are acquired respectively, and the differences are adjusted by adjusting weights of elements in the third feature vectors, the fourth feature vectors and the fifth feature vectors respectively).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
As per claim 10, Jiang teaches A … name matching apparatus, comprising: a memory; a processor; and a computer program; wherein the computer program is stored in the memory and configured to be executed by the processor (see at least [Jiang 0014] In order to achieve the above objectives, embodiments of a third aspect of the present disclosure provide a device for recalling a search result based on a neural network, including: a processor; a memory for storing instructions executable by the processor, in which the processor is configured to receive a query and to collect a plurality of search results corresponding to the query) 
to enable the processor to: obtain a first … name of a first … and a second … name of second first … that are to be matched (see at least [Jiang 0011] acquiring a first feature vector corresponding to the query, and acquiring second feature vectors corresponding to titles of the plurality of search results respectively); 
and obtain a similarity between the first … name and the second … name according to a pre-trained network model (see at least [0011] acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities… and see [0044] Therefore, a plurality of sample queries may be collected, and the titles of a plurality of sample search results corresponding to the plurality of sample queries may be collected respectively, such that the preset feature model may be established and the semantic features of a sentence may be learned thereafter); 
and determine that the first … and the second … are the same … entity in name semantics when the similarity is higher than a preset threshold (see at least [0011] Determining at least one target search result from the plurality of search results according to the semantic marching scores, in which the at least one target search result is regarded as the search result recalled according to the query).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
As per claim 18, Jiang teaches wherein the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to: obtain training data; and train the pre-trained network model according to the training data (see at least [0044] Therefore, a plurality of sample queries may be collected, and the titles of a plurality of sample search results corresponding to the plurality of sample queries may be collected respectively, such that the preset feature model may be established and the semantic features of a sentence may be learned thereafter. Thus, a first feature vector corresponding to the query is required and second feature vectors corresponding respectively to titles of the plurality of search results are acquired… and see [0069] The preset feature model is established according to the adjusted third feature vectors, the adjusted fourth feature vectors and the adjusted fifth feature vectors when the differences achieve target values so as to improve the semantic matching degrees between the query and the search results).
As per claim 19, Jiang teaches wherein the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to perform at least one of the following: obtaining positive example data in the training data according to … entities with different names in a database; constructing negative example data in the training data according to a user's … query instruction and a corresponding query result; obtaining … with parent-child relationship or sibling relationship in the database to obtain the negative example data; obtaining … in which a similarity of character strings in … names is lower than a threshold value in the database to obtain the negative example data; and selecting … with different core words or suffixes contained in … names in the database to obtain the negative example data (see at least [0012] a first processing module, configured to determine at least one target search result from the plurality of search results according to the semantic marching scores, in which the at least one target search result is regarded as the search result recalled according to the query… [0063] Alternatively, the first Similarities represent similarities between the third feature vectors and the fourth feature vectors respectively, such as Positive title; the second similarities represent similarities between the third feature vectors and the fifth feature vectors respectively, such as Negative title… and see [0064] At block S209, differences between the first similarities and the second similarities are acquired respectively, and the differences are adjusted by adjusting weights of elements in the third feature vectors, the fourth feature vectors and the fifth feature vectors respectively).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
As per claim 20, Jiang teaches A computer readable storage medium, wherein the computer readable storage medium has a computer program stored thereon; the computer program, when executed by a processor, implements the method of claim 1 (see at least [0009-0010] Yet another objective of the present disclosure is to provide a non-transitory computer readable storage medium. Yet another objective of the present disclosure is to provide a computer program product).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Claim(s) 2-3, 5-6, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Zhao and further in view of “Attention Is All You Need” hereafter referred to as “Vaswani.”
As per claim 2, Jiang teaches obtaining a similarity between the first … name and the second … name according to a pre-trained network model, comprises: obtaining feature vectors of the first … name and the second … name respectively (see at least [0011] acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities… and see [Jiang 0044] Therefore, a plurality of sample queries may be collected, and the titles of a plurality of sample search results corresponding to the plurality of sample queries may be collected respectively, such that the preset feature model may be established and the semantic features of a sentence may be learned thereafter.);
obtaining an interaction relation vector between the feature vectors of the first … name and the second … name (see at least [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors.)
and obtaining the similarity between the first … name and the second … name according to the interaction relation vector (see at least [0120] Alternatively, the second acquiring module 603 also includes: a computing sub-module 6031, configured to compute the similarities between the first feature vector and the second feature vectors respectively; and a third processing sub-module 6032, configured to regard the similarities as the semantic matching scores between the query and the plurality of search results respectively.)
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach wherein the pre-trained network model comprises a self attention unit and a multi-head attention unit… obtaining through the self attention unit… obtaining through the multi-head attention unit;
However, Vaswani teaches wherein the pre-trained network model comprises a self attention unit and a multi-head attention unit… obtaining through the self attention unit… obtaining through the multi-head attention unit (see at least [3.2.2 Multi-Head Attention] Instead of performing a single attention function with dmodel-dimensional keys, values and queries, we found it beneficial to linearly project the queries, keys and values h times with different, learned linear projections to dk, dk and dv dimensions, respectively. On each of these projected versions of queries, keys and values we then perform the attention function in parallel, yielding dv-dimensional output values… and see [4 Why Self-Attention] In this section we compare various aspects of self-attention layers to the recurrent and convolutional layers commonly used for mapping one variable-length sequence of symbol representations (x1, …, xn) to another sequence of equal length (z1, …, zn).)
From the rationale of Vaswani (see at least [3.2.2 Multi-Head Attention] Multi-head attention allows the model to jointly attend to information from different representation subspaces at different positions. With a single attention head, averaging inhibits this… and see at least [4 Why Self-Attention] In terms of computational complexity, self-attention layers are faster than recurrent layers… As side benefit, self-attention could yield more interpretable models.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang and Zhao with the teachings of Vaswani for the purpose of allowing the model to jointly attend to information from different representation subspaces at different positions, decrease computational complexity, and yield more interpretable results.
As per claim 3, Jiang teaches wherein the pre-trained network model comprises two sub- networks which are symmetrical to each other (see at least [0118] the first requiring module also includes: a segmentation sub-module 6021, configured to perform a segmentation on the query and the titles of the plurality of search results respectively so as to acquire a plurality of first segments corresponding to the query and a plurality of second segments corresponding to each of the titles of the plurality of search results)
wherein the first … name and the second … name are respectively input into the two sub-networks (see at least [Jiang 0118] a determining sub-module 6022, configured to determine a plurality of first feature components corresponding to the plurality of first segments respectively according to a preset feature model, and to determine a plurality of second feature components corresponding to the plurality of second segments respectively according to the preset feature model);
… is configured to obtain the interaction relation vector of the feature vector of the … name in the other sub-network with respect to the feature vector of the … name in that sub-network (see at least [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach and each sub-network comprises the self attention unit and the multi-head attention unit… and the multi-head attention unit of each sub-network.
However Vaswani teaches and each sub-network comprises the self attention unit and the multi-head attention unit and the multi-head attention unit of each sub-network (see at least [3.2.2 Multi-Head Attention] Instead of performing a single attention function with dmodel-dimensional keys, values and queries, we found it beneficial to linearly project the queries, keys and values h times with different, learned linear projections to dk, dk and dv dimensions, respectively. On each of these projected versions of queries, keys and values we then perform the attention function in parallel, yielding dv-dimensional output values… and see [4 Why Self-Attention] In this section we compare various aspects of self-attention layers to the recurrent and convolutional layers commonly used for mapping one variable-length sequence of symbol representations (x1, …, xn) to another sequence of equal length (z1, …, zn).)
From the rationale of Vaswani (see at least [3.2.2 Multi-Head Attention] Multi-head attention allows the model to jointly attend to information from different representation subspaces at different positions. With a single attention head, averaging inhibits this… and see at least [4 Why Self-Attention] In terms of computational complexity, self-attention layers are faster than recurrent layers… As side benefit, self-attention could yield more interpretable models.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang and Zhao with the teachings of Vaswani for the purpose of allowing the model to jointly attend to information from different representation subspaces at different positions, decrease computational complexity, and yield more interpretable results.
As per claim 5, Jiang teaches wherein the pre-trained network model comprises two sub- networks which are symmetrical to each other (see at least [Jiang 0118] the first requiring module also includes: a segmentation sub-module 6021, configured to perform a segmentation on the query and the titles of the plurality of search results respectively so as to acquire a plurality of first segments corresponding to the query and a plurality of second segments corresponding to each of the titles of the plurality of search results), 
… obtain the interaction relation vector between the feature vectors of the first … name and the second … name (see at least [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach each sub-network comprises the self attention unit, the two sub-networks are connected with the multi-head attention unit, and the feature vector of the … name obtained by the self attention unit of each sub-network is input into the multi-head attention unit to through the multi-head attention unit.
However Vaswani teaches each sub-network comprises the self attention unit, the two sub-networks are connected with the multi-head attention unit, and the feature vector of the … name obtained by the self attention unit of each sub-network is input into the multi-head attention unit to through the multi-head attention unit (see at least [3.2.2 Multi-Head Attention] Instead of performing a single attention function with dmodel-dimensional keys, values and queries, we found it beneficial to linearly project the queries, keys and values h times with different, learned linear projections to dk, dk and dv dimensions, respectively. On each of these projected versions of queries, keys and values we then perform the attention function in parallel, yielding dv-dimensional output values… and see [4 Why Self-Attention] In this section we compare various aspects of self-attention layers to the recurrent and convolutional layers commonly used for mapping one variable-length sequence of symbol representations (x1, …, xn) to another sequence of equal length (z1, …, zn)).
From the rationale of Vaswani (see at least [3.2.2 Multi-Head Attention] Multi-head attention allows the model to jointly attend to information from different representation subspaces at different positions. With a single attention head, averaging inhibits this… and see at least [4 Why Self-Attention] In terms of computational complexity, self-attention layers are faster than recurrent layers… As side benefit, self-attention could yield more interpretable models.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang and Zhao with the teachings of Vaswani for the purpose of allowing the model to jointly attend to information from different representation subspaces at different positions, decrease computational complexity, and yield more interpretable results.
As per claim 6, Jiang teaches wherein the obtaining the similarity between the first … name and the second … name according to the interaction relation vector, comprises: performing dichotomy according to the interaction relation vector to obtain the similarity between the first … name and the second … name (see at least [Jiang 0012] a second acquiring module, configured to acquire similarities between the first feature vector and the second feature vectors respectively, and to acquire semantic matching scores between the query and the plurality of search results respectively according to the similarities… Also see at least [claim 5] The method according to claim 1, wherein acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities comprises: computing the similarities between the first feature vector and the second feature vectors respectively; and regarding the similarities as the semantic matching scores between the query and the plurality of search results respectively).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
As per claim 11, Jiang teaches the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to: obtain feature vectors of the first … name and the second … name (see at least [Jiang 0009] Yet another objective of the present disclosure is to provide a non-transitory computer readable storage medium… [Jiang 0010] Yet another objective of the present disclosure is to provide a computer program product… and see at least [0011] acquiring a first feature vector corresponding to the query, and acquiring second feature vectors corresponding to titles of the plurality of search results respectively);
obtain an interaction relation vector between the feature vectors of the first … name and the second … name (see at least [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors).
and obtain the similarity between the first … name and the second … name according to the interaction relation vector (see at least [Jiang 0011] acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach wherein the pre-trained network model comprises a self attention unit and a multi-head attention unit… obtain through the self attention unit… obtain through the multi-head attention unit. 
However Vaswani teaches wherein the pre-trained network model comprises a self attention unit and a multi-head attention unit… obtain through the self attention unit… obtain through the multi-head attention unit (see at least [3.2.2 Multi-Head Attention] Instead of performing a single attention function with dmodel-dimensional keys, values and queries, we found it beneficial to linearly project the queries, keys and values h times with different, learned linear projections to dk, dk and dv dimensions, respectively. On each of these projected versions of queries, keys and values we then perform the attention function in parallel, yielding dv-dimensional output values… and see [4 Why Self-Attention] In this section we compare various aspects of self-attention layers to the recurrent and convolutional layers commonly used for mapping one variable-length sequence of symbol representations (x1, …, xn) to another sequence of equal length (z1, …, zn)).
From the rationale of Vaswani (see at least [3.2.2 Multi-Head Attention] Multi-head attention allows the model to jointly attend to information from different representation subspaces at different positions. With a single attention head, averaging inhibits this… and see at least [4 Why Self-Attention] In terms of computational complexity, self-attention layers are faster than recurrent layers… As side benefit, self-attention could yield more interpretable models.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang and Zhao with the teachings of Vaswani for the purpose of allowing the model to jointly attend to information from different representation subspaces at different positions, decrease computational complexity, and yield more interpretable results.
As per claim 12, Jiang teaches wherein the pre-trained network model comprises two sub-networks which are symmetrical to each other, and each sub-network comprises… wherein the first … name and the second … name are respectively input into the two sub-networks (see at least [0011] acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities… and see [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach the self attention unit and the multi-head attention unit… the multi-head attention unit of each sub-network is configured to…
However, Vaswani teaches the self attention unit and the multi-head attention unit… the multi-head attention unit of each sub-network is configured to… (see at least [3.2.2 Multi-Head Attention] Instead of performing a single attention function with dmodel-dimensional keys, values and queries, we found it beneficial to linearly project the queries, keys and values h times with different, learned linear projections to dk, dk and dv dimensions, respectively. On each of these projected versions of queries, keys and values we then perform the attention function in parallel, yielding dv-dimensional output values… and see [4 Why Self-Attention] In this section we compare various aspects of self-attention layers to the recurrent and convolutional layers commonly used for mapping one variable-length sequence of symbol representations (x1, …, xn) to another sequence of equal length (z1, …, zn)).
From the rationale of Vaswani (see at least [3.2.2 Multi-Head Attention] Multi-head attention allows the model to jointly attend to information from different representation subspaces at different positions. With a single attention head, averaging inhibits this… and see at least [4 Why Self-Attention] In terms of computational complexity, self-attention layers are faster than recurrent layers… As side benefit, self-attention could yield more interpretable models.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang and Zhao with the teachings of Vaswani for the purpose of allowing the model to jointly attend to information from different representation subspaces at different positions, decrease computational complexity, and yield more interpretable results.
As per claim 14, Jiang teaches wherein the pre-trained network model comprises two sub-networks which are symmetrical to each other (see at least [0118] the first requiring module also includes: a segmentation sub-module 6021, configured to perform a segmentation on the query and the titles of the plurality of search results respectively so as to acquire a plurality of first segments corresponding to the query and a plurality of second segments corresponding to each of the titles of the plurality of search results).
the interaction relation vector between the feature vectors of the first … name and the second … name (see at least [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors).
the pre-trained network model further comprises a similarity obtaining unit, the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to obtain the similarity between the first … name and the second … name according to the interaction relation vector through the similarity obtaining unit (see at least [0011] acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities… and see [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors).
Jiang does not explicitly teach poi or feature vector of the POI name.
However Zhao teaches POI and feature vector of the POI name (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach each sub-network comprises the self attention unit, the two sub-networks are connected with the multi-head attention unit; obtained by the self attention unit; input into the multi-head attention unit; obtain… through the multi-head attention unit.
However, Vaswani teaches each sub-network comprises the self attention unit, the two sub-networks are connected with the multi-head attention unit; obtained by the self attention unit; input into the multi-head attention unit; obtain… through the multi-head attention unit (see at least [3.2.2 Multi-Head Attention] Instead of performing a single attention function with dmodel-dimensional keys, values and queries, we found it beneficial to linearly project the queries, keys and values h times with different, learned linear projections to dk, dk and dv dimensions, respectively. On each of these projected versions of queries, keys and values we then perform the attention function in parallel, yielding dv-dimensional output values… and see [4 Why Self-Attention] In this section we compare various aspects of self-attention layers to the recurrent and convolutional layers commonly used for mapping one variable-length sequence of symbol representations (x1, …, xn) to another sequence of equal length (z1, …, zn)).
From the rationale of Vaswani (see at least [3.2.2 Multi-Head Attention] Multi-head attention allows the model to jointly attend to information from different representation subspaces at different positions. With a single attention head, averaging inhibits this… and see at least [4 Why Self-Attention] In terms of computational complexity, self-attention layers are faster than recurrent layers… As side benefit, self-attention could yield more interpretable models.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang and Zhao with the teachings of Vaswani for the purpose of allowing the model to jointly attend to information from different representation subspaces at different positions, decrease computational complexity, and yield more interpretable results.
As per claim 15, Jiang teaches wherein the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to: perform dichotomy according to the interaction relation vector to obtain the similarity between the first … name and the second … name (see at least [Jiang 0009] Yet another objective of the present disclosure is to provide a non-transitory computer readable storage medium… [Jiang 0010] Yet another objective of the present disclosure is to provide a computer program product… [Jiang 0012] a second acquiring module, configured to acquire similarities between the first feature vector and the second feature vectors respectively, and to acquire semantic matching scores between the query and the plurality of search results respectively according to the similarities… Also see at least [claim 5] The method according to claim 1, wherein acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities comprises: computing the similarities between the first feature vector and the second feature vectors respectively; and regarding the similarities as the semantic matching scores between the query and the plurality of search results respectively). 
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Zhao and Vaswani and further in view of US 20200193217 A1 “Shen.”
As per claim 4, Jiang teaches wherein the obtaining the similarity between the first … name and the second … name according to the interaction relation vector, comprises… the interaction relation vectors obtained by the two sub-networks…  and obtaining the similarity between the first … name and the second … name (see at least [0011] acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities… and see [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach splicing the interaction relation vectors… obtain a spliced interaction relation vector… the spliced interaction relation vector.
However, Shen teaches splicing the interaction relation vectors… obtain a spliced interaction relation vector… the spliced interaction relation vector (see at least [0003] For a sentence 1 and a sentence 2, by respectively obtaining character/word vector matrices of the two sentences at first, inputting the character/word vector matrices into a deep neural network model, obtaining sentence vectors through the processing of a deep neural network, and splicing the sentence vectors to serve as the input of a classification neural network model, a similarity metric of the two sentences can be finally obtained).
From the rationale of Shen (see at least [Abstract] The above technical solution has the beneficial effect of providing a method for determining sentence similarity, which can be used for solving the problem that the calculation of sentence similarity heavily depends on the quality of pre-trained character/word vectors and unregistered words in the prior art, thereby improving the measurement method for the calculation of sentence similarity), it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang, Zhao, and Vaswani with the teachings of Shen for the purpose of improved measurement and calculation of feature vector similarity.
As per claim 13, Jiang teaches wherein the pre-trained network model further comprises… a similarity obtaining unit; the computer program is stored in the memory and configured to be executed by the processor to further enable the processor… obtained by the two sub-networks… and obtain the similarity between the first … name and the second … name… through the similarity obtaining unit (see at least [0011] acquiring similarities between the first feature vector and the second feature vectors respectively, and acquiring semantic matching scores between the query and the plurality of search results respectively according to the similarities… and see [Jiang 0118] a first processing sub-module 6023, configured to add the plurality of first feature components so as to generate a first middle feature vector corresponding to the query; a second processing sub-module 6024, configured to add the plurality of second feature components so as to generate second middle feature vectors corresponding to the titles respectively; and an acquiring sub-module 6025, configured to acquire the first feature vector and the second feature vector output by a preset algorithm according to the first middle feature vector and the second middle feature vectors).
Jiang does not explicitly teach POI.
However Zhao teaches POI (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach a splicing unit… splice the interaction relation vectors… through the splicing unit to obtain a spliced interaction relation vector… the spliced interaction relation vector…
However, Shen teaches a splicing unit… splice the interaction relation vectors… through the splicing unit to obtain a spliced interaction relation vector… the spliced interaction relation vector (see at least [0003] For a sentence 1 and a sentence 2, by respectively obtaining character/word vector matrices of the two sentences at first, inputting the character/word vector matrices into a deep neural network model, obtaining sentence vectors through the processing of a deep neural network, and splicing the sentence vectors to serve as the input of a classification neural network model, a similarity metric of the two sentences can be finally obtained).
From the rationale of Shen (see at least [Abstract] The above technical solution has the beneficial effect of providing a method for determining sentence similarity, which can be used for solving the problem that the calculation of sentence similarity heavily depends on the quality of pre-trained character/word vectors and unregistered words in the prior art, thereby improving the measurement method for the calculation of sentence similarity), it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang, Zhao, and Vaswani with the teachings of Shen for the purpose of improved measurement and calculation of feature vector similarity.
Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Zhao and Vaswani and further in view of US 20170212829 A1 “Bales.”
As per claim 7, Jiang does not explicitly teach wherein the two sub-networks further comprise an embedding layer. 
However, Bales teaches wherein the two sub-networks further comprise an embedding layer (see at least [Bales 0017] In some implementations, the method normalizes the variables in the first and second abstract syntax trees. The method may also include encoding the plurality of selected control flows into respective vector representations using one-of-k encoding or an embedding layer).
From the rationale of Bales (see at least [0072] By using an embedding layer, significantly more statements can be encoded for a given vector dimensionality than in an one-of-k encoding scheme.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang, Zhao, and Vaswani with the teachings of Bales for the purpose of encoding significantly more statements on a given vector dimensionality.
As per claim 8, Jiang teaches wherein the inputting the first … name and the second … name respectively into the two sub-networks, comprises (see at least [0118] the first requiring module also includes: a segmentation sub-module 6021, configured to perform a segmentation on the query and the titles of the plurality of search results respectively so as to acquire a plurality of first segments corresponding to the query and a plurality of second segments corresponding to each of the titles of the plurality of search results).
Jiang does not explicitly teach POI… a POI name expressed in vector form… the feature vector of the POI name according to the POI name expressed in vector form.
However Zhao teaches POI… a POI name expressed in vector form… the feature vector of the POI name according to the POI name expressed in vector form (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach the self attention unit.
However, Vaswani teaches the self attention unit (see at least [4 Why Self-Attention] In this section we compare various aspects of self-attention layers to the recurrent and convolutional layers commonly used for mapping one variable-length sequence of symbol representations (x1, …, xn) to another sequence of equal length (z1, …, zn)).
From the rationale of Vaswani (see at least [3.2.2 Multi-Head Attention] Multi-head attention allows the model to jointly attend to information from different representation subspaces at different positions. With a single attention head, averaging inhibits this… and see at least [4 Why Self-Attention] In terms of computational complexity, self-attention layers are faster than recurrent layers… As side benefit, self-attention could yield more interpretable models.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang and Zhao with the teachings of Vaswani for the purpose of allowing the model to jointly attend to information from different representation subspaces at different positions, decrease computational complexity, and yield more interpretable results.
Jiang does not explicitly teach encoding the input … name through the embedding layer to obtain a … name expressed in vector form.
However, Bales teaches encoding the input … name through the embedding layer to obtain a … name expressed in vector form (see at least [Bales 0017] In some implementations, the method normalizes the variables in the first and second abstract syntax trees. The method may also include encoding the plurality of selected control flows into respective vector representations using one-of-k encoding or an embedding layer).
From the rationale of Bales (see at least [0072] By using an embedding layer, significantly more statements can be encoded for a given vector dimensionality than in an one-of-k encoding scheme.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang, Zhao, and Vaswani with the teachings of Bales for the purpose of encoding significantly more statements on a given vector dimensionality.
As per claim 16, Jiang does not explicitly teach wherein the two sub-networks further comprise an embedding layer.
However, Bales teaches wherein the two sub-networks further comprise an embedding layer (see at least [0017] In some implementations, the method normalizes the variables in the first and second abstract syntax trees. The method may also include encoding the plurality of selected control flows into respective vector representations using one-of-k encoding or an embedding layer).
From the rationale of Bales (see at least [0072] By using an embedding layer, significantly more statements can be encoded for a given vector dimensionality than in an one-of-k encoding scheme.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang, Zhao, and Vaswani with the teachings of Bales for the purpose of encoding significantly more statements on a given vector dimensionality.
As per claim 17, Jiang teaches wherein the computer program is stored in the memory and configured to be executed by the processor to further enable the processor to… (see at least [0014] In order to achieve the above objectives, embodiments of a third aspect of the present disclosure provide a device for recalling a search result based on a neural network, including: a processor; a memory for storing instructions executable by the processor, in which the processor is configured to receive a query and to collect a plurality of search results corresponding to the query).
Jiang does not explicitly teach the feature vector of the POI name according to the POI name expressed in vector form.
However Zhao teaches the feature vector of the POI name according to the POI name expressed in vector form (see at least [1 INTRODUCTION] When user input a query, the system will retrieve and return POI results according to relevance between the query and the POI information. Thus the main problem in information retrieval system is text matching… also see at least [2 DEEP POI SEMANTIC MODEL] We first show how the Query Model uses the feature vector to represent the query information, then we show how the POI Model represents the POI information as a feature vector).
From the motivation of Zhao (see at least [Abstract] …Similarity between user query and POI information is the most critical feature in POI retrieval…) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, that modifying the technique of Jiang with Zhao to perform a point of interest (POI) name matching method would provide improved semantic matching degree and improved relevancy to user POI searching.
Jiang does not explicitly teach the self attention unit.
However, Vaswani teaches the self attention unit (see at least [4 Why Self-Attention] In this section we compare various aspects of self-attention layers to the recurrent and convolutional layers commonly used for mapping one variable-length sequence of symbol representations (x1, …, xn) to another sequence of equal length (z1, …, zn)).
From the rationale of Vaswani (see at least [3.2.2 Multi-Head Attention] Multi-head attention allows the model to jointly attend to information from different representation subspaces at different positions. With a single attention head, averaging inhibits this… and see at least [4 Why Self-Attention] In terms of computational complexity, self-attention layers are faster than recurrent layers… As side benefit, self-attention could yield more interpretable models.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang and Zhao with the teachings of Vaswani for the purpose of allowing the model to jointly attend to information from different representation subspaces at different positions, decrease computational complexity, and yield more interpretable results.
Jiang does not explicitly teach encode the input … name through the embedding layer to obtain a … name expressed in vector form (see at least [0017] In some implementations, the method normalizes the variables in the first and second abstract syntax trees. The method may also include encoding the plurality of selected control flows into respective vector representations using one-of-k encoding or an embedding layer).
From the rationale of Bales (see at least [0072] By using an embedding layer, significantly more statements can be encoded for a given vector dimensionality than in an one-of-k encoding scheme.) it would have been obviously advantageous to one of ordinary skill in the art before the effective filing date of instant application, to modify Jiang, Zhao, and Vaswani with the teachings of Bales for the purpose of encoding significantly more statements on a given vector dimensionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Applicants should take note of the prior art in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T CHAPPELL whose telephone number is (571)272-3570. The examiner can normally be reached MONDAY-FRIDAY: 9:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angelina Shudy can be reached on (571) 272-6757. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB TODD CHAPPELL/Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668